Citation Nr: 1709570	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residual trauma, left knee (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2012, the Board remanded the Veteran's claims for further development.  The case has since been returned for further appellate review.  

In the June 2012 remand, the Board determined that entitlement to a TDIU had been raised by the Veteran during the pendency of his appeal for an increased rating pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

As noted in the June 2012 remand, the issue of restoration of a previous 10 rating for left knee disability was raised by the record in a December 2007 statement from the Veteran, but has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In the June 2012 remand, the Board directed the AOJ to give the Veteran the opportunity to identify any outstanding VA or private treatment providers pertinent to his claims.  The Board also directed the AOJ to obtain any outstanding VA treatment records from the Ponce VA outpatient clinic, the San Juan VA Medical Center, and VA Caribbean and all associated clinics and facilities.  The Board then directed the AOJ to provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and ask that he complete the form and return it.  The AOJ was then directed to schedule him for a new VA examination to ascertain the current nature and severity of his service-connected left knee disability.  Finally, the Board instructed the AOJ to readjudicate the Veteran's claim in a Supplemental Statement of the Case (SSOC) based on any new evidence gathered, and to provide him and his representative an appropriate period of time to respond.

The AOJ has obtained the Veteran's outstanding VA treatment records through February 2016.  Review of those records show that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See the Veteran's February 1, 2012 VA Social Work Note.  SSA's final determination awarding benefits is not of record, nor are any other supportive SSA medical records. On remand, all records relating to the SSA's determination should be requested from the SSA, as they are potentially relevant to the Veteran's claim for TDIU.  

While on remand, the Veteran should also be scheduled for an updated VA examination to assess the severity of his left knee disability.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

Although the AOJ sent the Veteran a letter in January 2015 requesting that he (1) identify any VA or private treatment providers pertinent to his claims, (2) complete and return consent forms to allow VA to obtain any records of treatment on his behalf, and (3) complete and return an enclosed VA Form 21-8940, the Veteran did not respond to this letter.  As the Board must remand the Veteran's claim anyway, the Veteran should be afforded another opportunity to complete these requests.

Finally, the AOJ's March 2016 SSOC was returned to the AOJ as undeliverable.   On remand, a copy of this SSOC should be re-mailed to the Veteran at his current address.  Any outstanding VA treatment records dated after February 17, 2016, should also be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain from the SSA records pertinent to his claim for disability benefits, as well as the medical records relied upon concerning these claims.

2.  Associate with the Veteran's claims file any relevant VA treatment records dated from February 2016 to the present day.  

3.  Send the Veteran a letter to his current address requesting that he identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

4.  Request that the Veteran complete and return VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  Send a copy of the March 2016 SSOC to the Veteran's current address.

6.  Schedule the Veteran for an appropriate VA examination in connection with his left knee disability to assess its current severity.  The claims file should be reviewed.

The left knee should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The level of instability should be assessed, and an assessment of functional impairment should be made, to include what effects, if any, the Veteran's knee disability may have on his ability to work.

7.  Thereafter, and after undertaking any further development deemed necessary, readjudicate the claim for an increased rating for left knee disability, and adjudicate the matter of entitlement to TDIU.  If the benefits sought on appeal are denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






